Case: 20-30776      Document: 00516038374         Page: 1    Date Filed: 10/01/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 1, 2021

                                   No. 20-30776                          Lyle W. Cayce
                                                                              Clerk


   Neptune Shipmanagement Services PTE, Limited;
   Talmidge International, Limited; American Eagle
   Tankers Incorporated Limited; American Eagle Tankers
   Agencies, Incorporated; Britannia Steam Ship
   Insurance Association Limited,

                                                            Plaintiffs—Appellees,

                                       versus

   Vinod Kumar Dahiya,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1525


   Before Jones, Southwick, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Last year, we noted that arbitration does not always fulfill its goal of
   avoiding court and “increas[ing] the speed of dispute resolution.” OJSC
   Ukrnafta v. Carpatsky Petroleum Corp., 957 F.3d 487, 493 (5th Cir. 2020)
   (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011)). That
   international dispute was tied up in arbitration and courts for thirteen years.
   Id.
Case: 20-30776        Document: 00516038374              Page: 2      Date Filed: 10/01/2021




                                         No. 20-30776


           This case involves even more protracted litigation arising out of an
   arbitration agreement. In a dispute dating back to the last century, the parties
   have turned to Louisiana state court, federal court, civil court in India, and
   arbitration to resolve their dispute. Although Vinod Kumar Dahiya has
   secured an arbitral award for his maritime injuries, he continues to pursue
   litigation against the alleged wrongdoers—and he still disputes that there was
   an enforceable agreement to arbitrate at all.
           The district court concluded that, after two decades, the dispute was
   finally at an end. It confirmed the Indian arbitration award and enjoined
   further litigation. We agree and affirm.
                                               I.
           In the fall of 1999, Dahiya, an Indian national, began working as an
   engine cadet for the Singapore-based ship crewing agency Neptune
   Shipmanagement Services. He was soon assigned to the M/T Eagle Austin,
   an oil tanker owned by Talmidge International, bareboat chartered 1 to
   American Eagle Tankers, insured by the Britannia Steam Ship Insurance
   Association, and crewed by Neptune (collectively known as “the Vessel
   Interests”).
           Dahiya’s employment contract—which the parties refer to as “the
   Deed”—bound him to sail for Neptune, but it did not mention Talmidge,
   American Eagle, or Britannia. Only Dahiya signed it. The Deed contained a




           1
             In a bareboat charter, “the vessel owner transfers full possession and control to
   the charterer, who in turn furnishes the crew and maintenance for the vessel (thus the term
   ‘bareboat’).” Forrester v. Ocean Marine Indem. Co., 11 F.3d 1213, 1215 (5th Cir. 1993). The
   charterer therefore becomes responsible “for the negligence of the crew and the
   unseaworthiness of the vessel.” Id.




                                               2
Case: 20-30776        Document: 00516038374              Page: 3      Date Filed: 10/01/2021




                                         No. 20-30776


   clause stating that any dispute arising out of the agreement would be subject
   to arbitration in either Singapore or India and governed by Indian law.
           Dahiya joined the Eagle Austin crew in Texas and sailed on the vessel
   as it travelled along the Gulf Coast, making stops in Beaumont, Lake Charles,
   and other oil ports. In late 1999, while in international waters en route to
   Louisiana, Dahiya was severely burned as he operated the vessel’s trash
   incinerator. He was evacuated by helicopter to Baton Rouge and treated for
   second- and third-degree burns and an infection.
           After recovering, Dahiya sued the Vessel Interests in Louisiana state
   court. The Vessel Interests sought to compel arbitration under the Deed.
   They removed the case to federal court, invoking jurisdiction under the
   removal provision relating to the Convention on the Recognition and
   Enforcement of Foreign Arbitral Awards (New York Convention). See 9
   U.S.C. § 205. But the district court denied the motion to compel arbitration,
   holding that forum selection clauses in employment contracts “contravene
   strong Louisiana public policy.” Dahiya v. Talmidge Int’l, Ltd., 2002 WL
   31962151, at *2 (E.D. La. Oct. 11, 2002). The court also determined that,
   because the forum selection clause was invalid, no basis for removal existed,
   so it remanded the case to state court. Id.
           We dismissed the Vessel Interests’ appeal of that order. Dahiya v.
   Talmidge Int’l, Ltd., 371 F.3d 207, 208 (5th Cir. 2004). The statute governing
   removal procedure, we explained, bars appellate review of a remand order
   “no matter how erroneous.” 2 Id. at 209 (quoting Arnold v. State Farm Fire
   & Cas. Co., 277 F.3d 772, 775 (5th Cir. 2001)); see 28 U.S.C. § 1447(d).


           2
             The district court has since acknowledged that it made a mistake and should have
   enforced the arbitration clause. Lejano v. Bandak, 2004 U.S. Dist. LEXIS 27341, at *3 n.1
   (E.D. La. May 27, 2004) (recognizing the error); see Lim v. Offshore Specialty Fabricators,
   Inc., 404 F.3d 898, 906 (5th Cir. 2005) (holding that Louisiana law does not invalidate




                                               3
Case: 20-30776        Document: 00516038374              Page: 4       Date Filed: 10/01/2021




                                          No. 20-30776


           Back in state court, the trial court also denied the Vessel Interests’
   motion to compel arbitration. At the end of the resulting trial, the court
   awarded Dahiya more than $579,000.
           It was a short-lived victory. A Louisiana appellate court reversed the
   judgment on the ground that the Deed’s arbitration clause was enforceable.
   Dahiya v. Talmidge Int’l Ltd., 931 So. 2d 1163, 1171–73 (La. Ct. App. 2006).
   It thus remanded the case to the trial court with instructions to stay the
   lawsuit and compel arbitration in India. Id. at 1173.
           On remand, Dahiya argued that the case should be stayed only against
   Neptune because the remaining Vessel Interests were not parties to the Deed
   containing the arbitration clause. But the trial court stayed the case “in its
   entirety pending arbitration,” halting Dahiya’s lawsuit against all the
   defendants.
           The parties then shifted their focus to arbitration. After various delays
   and procedural blunders in India, Dahiya at last obtained an award in early
   2020. The arbitrator awarded Dahiya 95 Lakh (about $130,000) against
   Neptune; Dahiya had not named the other Vessel Interests as respondents.
   Although the Vessel Interests offered to satisfy the award, Dahiya refused to
   accept payment, preferring instead to rekindle the state-court litigation.
           Following the award, Dahiya returned to Louisiana court. With the
   stay now expired, he sought to reinstate the previously rendered $579,000



   arbitration clauses in employment contracts of foreign seamen). But even apart from
   whether the district court correctly ruled on the clause’s enforceability, removal
   jurisdiction exists under 9 U.S.C. § 205 as long as “there is a conceivable connection to an
   arbitration agreement.” OJSC Ukrnafta, 957 F.3d at 495. “Removal to federal court may
   thus be proper even when it turns out there is no arbitration agreement.” Id. at 496. The
   district court improperly raised this “low bar” for removal by assessing the validity of the
   agreement in the course of determining its jurisdiction. Id. at 495.




                                                4
Case: 20-30776      Document: 00516038374           Page: 5     Date Filed: 10/01/2021




                                     No. 20-30776


   judgment or obtain a new trial. The Vessel Interests again removed the
   lawsuit to federal court.
          The Vessel Interests also filed a new federal lawsuit to confirm the
   Indian arbitration award under the New York Convention (this time invoking
   9 U.S.C. § 207) and to enjoin Dahiya from pursuing any further litigation.
   Although both of these cases were pending before the same district court, the
   court declined to consolidate them.
          Dahiya then moved to dismiss the new, award-confirmation suit
   brought by the Vessel Interests, arguing that the district court’s remand in
   the original case prevented federal jurisdiction from ever again being
   exercised over the dispute.       Undeterred, the Vessel Interests sought
   summary judgment confirming the award and reiterated their request for
   injunctive relief “to bring this interminable litigation to an end.”
          The district court granted summary judgment, terminating Dahiya’s
   “increasingly quixotic bid to win greater damages in the United States.”
   Neptune Shipmanagement Servs. (PTE.), Ltd. v. Dahiya, 2020 WL 6059647, at
   *1 (E.D. La. Oct. 14, 2020). The court thus enforced the Indian arbitration
   award and enjoined all pending and future legal actions arising from Dahiya’s
   1999 injuries.
          Following its ruling, the district court entered final judgment
   confirming Dahiya’s arbitral award in the amount of $300,580, a figure the
   parties proposed that includes accrued interest. Days later, the Vessel
   Interests paid that amount in full.
          These rulings came in the Vessel Interests’ newly filed federal case
   seeking confirmation of the arbitration award.         But as a result of the
   injunction it issued, the district court closed the original state-court case that
   the Vessel Interests had again removed to federal court. Dahiya appeals only




                                           5
Case: 20-30776         Document: 00516038374               Page: 6       Date Filed: 10/01/2021




                                           No. 20-30776


   from the new federal case; he did not file a separate appeal of the removed
   action.
                                                 II.
             Dahiya challenges the district court’s subject matter jurisdiction to
   confirm the arbitral award, the enforceability of the arbitration clause itself,
   and the court’s determination that the award prevents him from pursuing
   litigation even against the Vessel Interests that were not parties in the
   arbitration.
             Our review begins with Dahiya’s challenge to the district court’s
   jurisdiction to confirm the award. Federal courts have the power to enforce
   awards subject to the New York Convention because these actions “arise
   under the laws and treaties of the United States.” 9 U.S.C. § 203. Any party
   to an arbitration that falls under the Convention may apply to a federal court
   “for an order confirming the award as against any other party.” Id. § 207.
   This case fits well within the heartland of that jurisdictional grant. 3
             Dahiya nonetheless argues that the district court lost its jurisdiction
   to enforce the award—or preside over any aspect of this dispute—in 2002,
   when it remanded the prearbitration suit to state court. He is mistaken. A




             3
             As the district court held, Dahiya’s award falls under the Convention’s umbrella
   because it was issued in a signatory state (India), the parties seek enforcement in another
   signatory state (the United States), it arises from a commercial dispute, and it involves at
   least one non-U.S. citizen (Dahiya). See Asignacion v. Rickmers Genoa Schiffahrtsgesellschaft
   mbH & Cie KG, 783 F.3d 1010, 1015 (5th Cir. 2015).
            It may be that, as the only plaintiff to participate in the arbitration, Neptune alone
   has a claim to confirm the award. But that provides the jurisdictional hook for the suit. The
   claims of the other Vessel Interests seeking to enjoin Dahiya from engaging in further
   litigation would come into federal court through supplemental jurisdiction. See 28 U.S.C.
   §§ 1367(a), 1441(a).




                                                 6
Case: 20-30776      Document: 00516038374           Page: 7      Date Filed: 10/01/2021




                                     No. 20-30776


   remand order issued nineteen years ago in a different lawsuit has no impact
   on the district court’s ability to confirm the award.
          To support his view that the 2002 remand binds this case, Dahiya
   emphasizes that “[a]n order remanding a case to the State court from which
   it was removed is not reviewable on appeal.” 28 U.S.C. § 1447(d). True
   enough, and we followed that command when we dismissed the Vessel
   Interests’ direct appeal from the 2002 remand order. Dahiya, 371 F.3d at
   209. But the removal statutes also contemplate that a lawsuit not removable
   at its inception may later become removable. See 28 U.S.C. 1446(b)(3).
   Accordingly, we held that an earlier remand did not preclude a second
   removal based on diversity jurisdiction when a postremand deposition made
   clear the amount-in-controversy requirement was satisfied. S.W.S. Erectors,
   Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996) (“The Fifth Circuit
   recognizes a defendant’s right to seek subsequent removals after remand.”).
   Thus, even in the same case, a defendant may seek removal more than once,
   so long as the request rests on different grounds, like new pleadings or
   ensuing events that reveal a basis for federal jurisdiction. Id.
          Surely, then, a federal court may hear a separate action premised on
   new factual developments that support federal jurisdiction. That describes
   this new case, as it seeks to confirm an arbitration award that did not exist
   back in 2002. This case was never pending in state court; it is a new action
   distinct from the litigation seeking to compel arbitration.
          Dahiya attempts to circumvent this problem by arguing that even a
   new suit can be an impermissible collateral attack on a remand order issued
   in an earlier one. See New Orleans Pub. Serv., Inc. v. Majoue, 802 F.2d 166,
   167–68 (5th Cir. 1986) (holding that there was no federal jurisdiction over an
   action that was “nothing more than an artful, if not subtle, attempt to
   circumvent . . . § 1447(d)”). Such a collateral attack occurs when the same




                                          7
Case: 20-30776      Document: 00516038374           Page: 8    Date Filed: 10/01/2021




                                     No. 20-30776


   arguments advanced in new litigation “were fully before the court on the
   petition for removal and subsequent petition for remand.” Id. That is not
   what is happening here. The first lawsuit sought to compel arbitration before
   it had occurred. This one seeks to confirm an arbitration award that has now
   issued. This recent factual developmental—an award in an arbitration falling
   under the New York Convention—gives rise to federal jurisdiction. See 9
   U.S.C. § 207.
          Consider a suit alleging state-law unfair competition and trade secret
   claims. Absent diversity, such a case would not be removable. But if the
   plaintiff later obtains a patent on the technology at issue, she could then file
   an infringement suit in federal court. A remand in the first suit would not
   matter because the second one is based on an intervening event—the
   acquisition of a patent—that gives rise to federal jurisdiction.
          As this hypothetical illustrates, a remand order in an earlier case is not
   controlling in a new case with a new basis for federal jurisdiction. Yet Dahiya
   still pushes back, arguing that we must ignore the arbitral award in
   determining jurisdiction because the remand order in the earlier case held
   that no enforceable arbitration agreement existed. That earlier ruling, Dahiya
   contends, gave rise to issue preclusion.
          The issue preclusion argument also fails, however, because an
   unappealable ruling like a remand order is not entitled to preclusive effect.
   Beiser v. Weyler, 284 F.3d 665, 673 (5th Cir. 2002) (explaining that when “a
   litigant, as a matter of law, has no right to appellate review, then he has not
   had a full and fair opportunity to litigate and the issue is not precluded”); see
   Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 395 (5th Cir. 1998)
   (suggesting that “collateral estoppel may not be applied offensively to a
   jurisdictional decision—such as one granting a motion to remand—that is
   not capable of being subjected to appellate review”); 18A Charles Alan




                                          8
Case: 20-30776        Document: 00516038374              Page: 9       Date Filed: 10/01/2021




                                          No. 20-30776


   Wright et al., Federal Practice and Procedure § 4433 n.39
   (3d ed. 2021). 4
           The unappealability of remand orders is why, after a remand, a state
   court may revisit the federal court’s jurisdictional reasoning. Kircher v.
   Putnam Funds Tr., 547 U.S. 633, 647 (2006); Mo. Pac. Ry. Co. v. Fitzgerald,
   160 U.S. 556, 583 (1896). We recognized this principle in dismissing the
   appeal of the 2002 remand: “[T]he district court determined that the
   arbitration clause was invalid in the process of ascertaining whether it had
   subject matter jurisdiction,” which meant the ruling “has no preclusive
   effect in state court.” Dahiya, 371 F.3d at 211. The state court could freely
   reexamine the issue and “reach a different conclusion about [the] dispute’s
   arbitrability.” Beiser, 284 F.3d at 674.
           The Louisiana Fourth Circuit Court of Appeal did just that, holding
   that federal law preempted the state statute prohibiting forum selection
   clauses and that the arbitration clause was enforceable. Dahiya, 931 So. 2d at
   1172. The remand order lacked preclusive effect then as it does now. It
   determined the forum for the suit seeking to compel arbitration and nothing
   more. See Kircher, 547 U.S. at 647.
                                               III.
           Although a district court’s remand order does not have preclusive
   effect, the judgment of a state appellate court surely may. That is the


           4
             There is another reason issue preclusion does not apply: this case and the earlier
   one do not involve an “identical issue.” See B&B Hardware, Inc. v. Hargis Indus. Inc., 575
   U.S. 138, 153 (2015) (observing that issue preclusion applies only when “the issues in the
   two cases are indeed identical” (quoting 6 J. Thomas McCarthy, Trademarks
   and Unfair Competition § 32:99, at 32–244) (4th ed. 2014)). As we have explained,
   the issue in this case—whether a federal court has jurisdiction in a suit to confirm an
   arbitration award falling under the New York Convention—is not the same one decided in
   2002 before Dahiya and Neptune arbitrated.




                                                9
Case: 20-30776     Document: 00516038374           Page: 10    Date Filed: 10/01/2021




                                    No. 20-30776


   problem with Dahiya’s final two arguments: first, that the arbitration clause
   is invalid because Neptune never signed it, and second, that Dahiya was not
   required to arbitrate his claims against the remaining Vessel Interests.
                                         A.
          To begin, Dahiya contends that the district court erred in confirming
   the arbitral award against Neptune because Neptune did not sign the contract
   containing the arbitration clause. He cites Article II of the New York
   Convention, which defines arbitration agreements as “agreement[s] in
   writing,” a term that “include[s] an arbitral clause in a contract or an
   arbitration agreement, signed by the parties or contained in an exchange of
   letters or telegrams.” Convention on the Recognition and Enforcement of
   Foreign Arbitral Awards art. II, June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S.
   3. Because Neptune never signed the Deed, and federal courts only have
   jurisdiction over awards “falling under the Convention,” 9 U.S.C. § 207,
   Dahiya claims the district court had no authority to confirm the award.
          But this case is not the first time Dahiya has raised an Article II issue
   with the Deed. Before the arbitration, he argued in front of the Louisiana
   appellate court that the agreement violated Article II because it was “signed
   only by him and not by Neptune.” The state court did not buy the argument.
   It held that “Mr. Dahiya’s arbitration clause easily meets all four
   requirements of the Convention,” including Article II’s agreement-in-
   writing provision. Dahiya, 931 So. 2d at 1172.
          This ruling prevents us from revisiting whether the Deed contains an
   enforceable arbitration clause. Federal courts must “give preclusive effect
   to state-court judgments whenever the courts of the State from which the
   judgments emerged would do so.” Allen v. McCurry, 449 U.S. 90, 96 (1980)
   (citing 28 U.S.C. § 1738). And under Louisiana law, “[a] judgment in favor
   of either the plaintiff or the defendant is conclusive, in any subsequent action




                                         10
Case: 20-30776        Document: 00516038374              Page: 11       Date Filed: 10/01/2021




                                          No. 20-30776


   between them, with respect to any issue actually litigated and determined if
   its determination was essential to that judgment.” In re Keaty, 397 F.3d 264,
   270 (5th Cir. 2005) (quoting La. Stat. Ann. § 13:4231(3)). It would be
   hard to find an issue more essential to a decision compelling arbitration than
   the court’s determination that there is a binding arbitration agreement.
           Dahiya’s argument that Neptune’s signature was required would have
   fared no better in our court. Fifth Circuit caselaw holds that Article II does
   not require a signature when the arbitration clause is part of a broader
   contract. Sphere Drake Ins. PLC v. Marine Towing, Inc., 16 F.3d 666, 669 (5th
   Cir. 1994). Our view may now be in the minority, 5 but even so, we did not
   compel arbitration here—the state court did. Preclusion principles prevent
   us from revisiting that ruling. And the reliance interests that preclusion law
   protects are especially strong here as the parties have spent years pursuing
   arbitration in India. See Montana v. United States, 440 U.S. 147, 153–54
   (1979) (explaining that preclusion protects against “the expense and vexation
   attending multiple lawsuits, conserves judicial resources, and fosters reliance
   on judicial action by minimizing the possibility of inconsistent decisions”).




           5
             Other circuits, led by the Second Circuit, have rejected Sphere Drake’s approach
   and held that Article II requires both stand-alone arbitration agreements and contracts
   containing an arbitration clause to be signed by the parties. Kahn Lucas Lancaster, Inc. v.
   Lark Int’l Ltd., 186 F.3d 210, 218 (2d Cir. 1999), abrogation on other grounds recognized by
   Marks on Behalf of SM v. Hochhauser, 876 F.3d 416, 420 (2d Cir. 2017); see also Yang v.
   Majestic Blue Fisheries, LLC, 876 F.3d 996, 1001 (9th Cir. 2017) (calling Sphere Drake an
   “outlier decision” and questioning whether our court would reach the same conclusion
   today), abrogated on other grounds by GE Energy Power Conversion Fr. SAS, Corp. v.
   Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1642 (2020); Czarina, LLC v. W.F. Poe
   Syndicate, 358 F.3d 1286, 1290–91 (11th Cir. 2004) (following Kahn Lucas in holding that
   Article II requires a signed agreement); Standard Bent Glass Corp. v. Glassrobots Oy, 333
   F.3d 440, 449 (3d Cir. 2003) (adopting Kahn Lucas).




                                               11
Case: 20-30776        Document: 00516038374              Page: 12       Date Filed: 10/01/2021




                                          No. 20-30776


                                               B.
           Finally, Dahiya argues that the district court erred in barring him from
   litigating against Talmidge, American Eagle, and Britannia because only
   Neptune was a party to the Deed. But the state court’s ruling is preclusive
   on this question, too. 6
           Dahiya argued before the Louisiana appellate court that “[e]ven if
   Neptune were entitled to have its liability arbitrated, there is no basis for an
   arbitration defense for any of the other defendants.” The court disagreed,
   ruling that “the defendants’ Exceptions of No Right of Action, Improper
   Venue and Arbitration should have been sustained and the case stayed
   pending arbitration.” Dahiya, 931 So. 2d at 1173 (emphasis added). Even
   more important than what the court said is what it did--reverse the verdict
   that had been entered against all the Vessel Interests. Id. The arbitration
   agreement was the only reason cited for undoing that verdict not just as to
   Neptune but for all the defendants. See id. Despite Dahiya’s efforts, nothing
   in the state court’s opinion segregated his claims against the different parties
   on the basis of only some being subject to arbitration.
           After the Louisiana appellate court remanded the case for the trial
   court to issue a stay, Dahiya again argued that he should be allowed to litigate
   against the Vessel Interests other than Neptune. He maintained before the
   state trial court that the “defendants other than [Neptune were] not parties
   to the arbitration agreement, and have no right to avoid suit in favor of an
   arbitration to which they will not be a party.”                  The state trial court


           6
            The district court also held that Dahiya’s claims against the Vessel Interests were
   intertwined, meaning that the entities excluded from the Deed could enforce its arbitration
   clause under the doctrine of equitable estoppel. See Grigson v. Creative Artists Agency,
   L.L.C., 210 F.3d 524, 526–27 (5th Cir. 2000). We need not address this question as issue
   preclusion alone provides sufficient grounds to affirm the judgment.




                                               12
Case: 20-30776     Document: 00516038374            Page: 13   Date Filed: 10/01/2021




                                     No. 20-30776


   nonetheless stayed the litigation “in its entirety.” In doing so, the court
   rejected Dahiya’s attempt to proceed to trial against some of the Vessel
   Interests while the arbitration was ongoing. See M.J. Farms, Ltd. v. Exxon
   Mobil Corp., 998 So. 2d 16, 26 (La. 2008) (“Generally, when a trial court
   judgment is silent as to a claim or demand, it is presumed the relief sought
   was denied.” (citations omitted)).       We must respect the state court’s
   judgment. See U.S. Const. art. IV, § 1.
          After the Louisiana courts halted the litigation, ordering Dahiya to
   arbitrate his claims, Dahiya had the opportunity to do just that. He could
   have named all the Vessel Interests as respondents in the arbitration. In fact,
   Dahiya’s submissions to the arbitrator included allegations, such as
   unseaworthiness, most appropriately directed at the Eagle Austin’s owner
   (Talmidge) or charterer (American Eagle). See Forrester v. Ocean Marine
   Indem. Co., 11 F.3d 1213, 1215 (5th Cir. 1993). Yet Dahiya named only
   Neptune as the respondent.
          Dahiya’s failure to include Talmidge, American Eagle, and Britannia
   in the arbitration constitutes a failure to prosecute his claims against those
   entities. See Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 845 (5th Cir. 2018)
   (affirming dismissal for failure to prosecute after plaintiff refused to initiate
   arbitration as ordered by court). Having secured an arbitral award for his
   injuries, Dahiya cannot now double dip via litigation.
                                         ***
          The judgment is AFFIRMED.




                                          13